Exhibit 10.38

PEPCO HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

(Performance-Based/162(m))

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is effective this
            day of             , 2012 (the “Date of Grant”), by and between
Pepco Holdings, Inc. (the “Company”), and             , an employee of the
Company (the “Participant”).

WHEREAS, the Company has adopted the Pepco Holdings, Inc. Long-Term Incentive
Plan, as it has been or may be amended, amended and restated and/or restated
from time to time (the “Plan”).

WHEREAS, on                      , 2012, the Committee granted to the
Participant a Performance-Based Award under the Plan of             Restricted
Stock Units (with a maximum award opportunity of             Restricted Stock
Units) (the “RSU Award”), subject to obtaining approval by the Company’s
stockholders at the 2012 Annual Meeting of Stockholders of the performance goals
contained in the Plan (“Stockholder Approval”).

WHEREAS, the Company desires to enter into an agreement with the Participant,
subject to obtaining Stockholder Approval, on the terms and conditions
hereinafter set forth, related to the grant to the Participant of the RSU Award
approved by the Committee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Company and the Participant
agree as follows:

1. Restricted Stock Unit Award.

 

  (a) The Company hereby grants to the Participant, subject to obtaining
Stockholder Approval, the RSU Award consisting of             Restricted Stock
Units (with a maximum award opportunity of             Restricted Stock Units),
all as set forth on Schedule A attached hereto. The Restricted Stock Units
granted by the RSU Award are notional units of measurement denominated in shares
of Stock (i.e., one Restricted Stock Unit is equivalent in value to one share of
Stock, subject to the terms hereof). The Restricted Stock Units represent an
unfunded, unsecured contractual right.

 

  (b) The Restricted Stock Units granted by this RSU Award are subject to the
terms and conditions set forth herein, including the performance-based vesting
requirements set forth on Schedule A attached hereto, and in the Plan. The
performance period shall begin on             , 2012 and end on             ,
201_ (the “Performance Period”), as described in more detail on Schedule A
attached hereto. The performance objectives and related business criteria with
respect to the Performance Period (collectively, the “Performance Goals”) and
other relevant information related to this RSU Award are set forth on Schedule A
attached hereto.



--------------------------------------------------------------------------------

  (c) The restriction period of this RSU Award (the “Restriction Period”) shall
be concurrent with the Performance Period.

 

  (d) The Committee has determined that this RSU Award is intended to be
“performance-based compensation” as defined in Section 162(m) (“Section 162(m)”)
of the Internal Revenue Code of 1986, as amended, including the Treasury
Regulations promulgated thereunder (the “Code”). As such, this RSU Award shall
be a Performance-Based Award under, and shall be subject to all of the related
terms, conditions, limitations and requirements of, Sections 7 and 8.C. of the
Plan. For the avoidance of doubt, notwithstanding anything in this Agreement to
the contrary, this RSU Award shall be null and void and of no further force or
effect should Stockholder Approval not be obtained.

2. Vesting.

(a) Subject to compliance with Section 13, the Restricted Stock Units under this
RSU Award shall vest only (i) except as provided in Section 3 hereof, to the
extent that the Performance Goals are satisfied as provided in Schedule A, and
(ii) except as otherwise provided in Sections 2(c), 2(d) or 3 hereof, if the
Participant remains continuously employed by the Company or a Subsidiary until
the end of the Performance Period.

(b) Except as otherwise provided by Sections 2(c), 2(d) or 3 hereof, if the
employment of the Participant by the Company or any Subsidiary terminates prior
to the end of the Restriction Period, this RSU Award shall be immediately
forfeited in its entirety.

(c) Upon the Disability or death of the Participant, during the Restriction
Period and prior to any termination of the Participant’s employment with the
Company or any Subsidiary, the number of Restricted Stock Units, if any, payable
under this RSU Award shall equal the number of Restricted Stock Units that
otherwise would be paid, if any, following the Restriction Period (based on the
achievement of the Performance Goals as determined under Section 1(b)),
multiplied by a fraction, the numerator of which shall be the number of days in
the Restriction Period during which the Participant was continuously employed by
the Company or a Subsidiary, and the denominator of which shall be the total
number of days in the Restriction Period. The remaining portion of this RSU
Award that does not vest in accordance with this Section 2(c) shall immediately
be forfeited.

(d) The Committee may, in its sole discretion, provide that, upon the retirement
of the Participant (as determined by the Committee in its sole discretion), all
or part of the Restricted Stock Units shall be payable under this RSU Award,
subject to the satisfaction of the Performance Goals as provided in Schedule A.
Any such action by the Committee must be made in writing prior to the effective
date of the Participant’s retirement.

 

-2-



--------------------------------------------------------------------------------

Any portion of this RSU Award as to which the vesting requirements of this
Section 2 have been satisfied shall be payable in accordance with Section 5
hereof.

3. Accelerated Vesting. Notwithstanding anything in this Agreement to the
contrary, if the Participant is terminated by the Company or a Subsidiary as an
employee, or if the Participant terminates such employment for Good Reason, in
each case within 12 months following a Change in Control and within the
Restriction Period, then without regard to the extent to which the Performance
Goals are achieved, a portion of the Restricted Stock Units represented hereby
shall vest and be payable in accordance with Section 5 hereof, which portion
shall equal such number of Restricted Stock Units multiplied by a fraction, the
numerator of which shall be the number of months in the Restriction Period that
have elapsed as of the date of termination of employment, and the denominator of
which shall be the total number of months in the Restriction Period.

4. Dividend Equivalents. Dividend Equivalents under the Plan have been granted
in conjunction with this RSU Award, such that any dividend paid in cash on
shares of Stock will be credited to the Participant as Dividend Equivalents as
if the Restricted Stock Units represented hereby were outstanding shares of
Stock. Such credit shall be made in the form of additional whole and/or
fractional Restricted Stock Units, based on the Fair Market Value of the Stock
on the trading day immediately prior to the date of payment of any such
dividend. All such additional Restricted Stock Units shall be subject to the
same vesting and forfeiture requirements applicable to the Restricted Stock
Units in respect of which they were credited and shall be paid in accordance
with Section 5 hereof. Notwithstanding anything in this Agreement to the
contrary (except Section 3), no dividends credited in the form of Restricted
Stock Units shall be paid to the Participant with respect to Restricted Stock
Units under this RSU Award if the Performance Goals with respect hereto have not
been satisfied.

5. Payment of Award. Payment of vested Restricted Stock Units (which shall
include Restricted Stock Units credited pursuant to Dividend Equivalents
described in Section 4) shall be made within thirty (30) days following (i) the
satisfaction of all of the applicable vesting requirements under Section 2
hereof and the determination of the number of Restricted Stock Units, if any,
payable under this RSU Award, or (ii) accelerated vesting under Section 3
hereof; provided, however, that the timing of all payments hereunder shall be
made in compliance with Section 18. The vested Restricted Stock Units shall be
paid in the form of one share of Stock for each Restricted Stock Unit, minus
deductions for applicable minimum statutory withholding taxes as set forth in
Section 11 of this Agreement.

6. Nontransferability of Award. Neither this RSU Award nor any Restricted Stock
Units covered hereby (including any Dividend Equivalents described in Section 4)
may be assigned or alienated, and shall not be subject to attachment or other
legal process except (i) to the extent specifically mandated and directed by
applicable state or Federal statute; or (ii) as provided in Section 11 this
Agreement with respect to withholding of applicable taxes. Any attempted
disposition of this RSU Award or the Restricted Stock Units (or any interest
herein) in violation of this Section 6 shall be null and void.

7. Terms and Conditions. The terms and conditions included in the Plan are
incorporated herein by reference, and to the extent that any conflict or
ambiguity may exist between the terms and conditions included in this Agreement
and the terms and conditions

 

-3-



--------------------------------------------------------------------------------

included in the Plan, the terms and conditions included in the Plan shall
control. By execution of this Agreement, the Participant acknowledges receipt of
a copy of the Plan and further agrees to be bound thereby and by the actions of
the Committee and/or the Board pursuant to the Plan.

8. No Rights as a Stockholder. The Restricted Stock Units granted pursuant to
this RSU Award, whether or not vested, will not confer any voting rights or any
other rights of a stockholder of the Company upon the Participant, and the
Participant will not acquire any voting rights or any other rights of a
stockholder of the Company unless and until such Restricted Stock Units have
vested and shares of Stock underlying such Restricted Stock Units have been
issued and delivered to the Participant. The Company shall not be required to
issue or transfer any certificates representing shares of Stock upon vesting of
the RSU Award until all applicable requirements of any law, rule or regulation
have been compiled with, and any required government agency approvals have been
obtained. Further, no issue or transfer of such certificates shall occur until
such shares of Stock have been duly listed on any securities exchange on which
the Stock may then be listed.

9. Stock Issuable Upon Vesting. Upon vesting of the RSU Award and payment of
Stock pursuant to Section 5 hereof, the Participant shall be provided with the
certificate(s) or certificate number(s) evidencing ownership of the shares of
such Stock, subject to the implementation of an arrangement with the Participant
to effectuate all necessary tax withholding. If the shares of Stock evidenced by
such certificate(s) were not offered and sold to the Participant in a
transaction registered under the Securities Act of 1933, as amended (the
“Securities Act”), the certificate(s) may include a legend noting that the Stock
may not be sold or transferred by the Participant unless such Stock is
registered for resale or unless the Participant meets an exemption from
registration under the Securities Act. The Company shall follow all requisite
procedures to deliver such certificates to the Participant; provided, however,
that such delivery may be postponed to enable the Company to comply with any
applicable procedures, regulations or listing requirements of any government
agency, stock exchange, transfer agent or regulatory agency.

10. No Employment Right; Tenure. This Agreement shall not constitute a contract
of employment between the Company or any Subsidiary and the Participant. The
Participant’s right, if any, to serve the Company as a director, officer,
employee or otherwise shall not be enlarged or otherwise affected by this
Agreement or his or her designation as a participant under the Plan.

11. Tax Withholding. The Participant acknowledges this RSU Award may give rise
to a tax liability and a withholding obligation associated therewith, and that
no shares of Stock shall be issuable to the Participant hereunder until such
withholding obligation is satisfied in full. In accordance with Section 16.C. of
the Plan, the Company or a Subsidiary may withhold up to, but no more than, the
minimum applicable statutory federal, state and/or local taxes (collectively,
“Tax Withholding Requirements”) at such time and upon such terms and conditions
as required by law or determined by the Company or a Subsidiary. Subject to
compliance with any requirements of applicable law, the Participant shall have
all or any portion of any Tax Withholding Requirements that may be payable in
respect of the RSU Award satisfied when due through the payment by the
Participant of cash to the Company or a Subsidiary, funded by the disposition on
the Participant’s behalf or for the Participant’s account of shares of Stock
which would otherwise be delivered to the Participant having an aggregate Fair
Market Value equal to the aggregate amount of such Tax Withholding Requirements.

 

-4-



--------------------------------------------------------------------------------

12. Securities Law Compliance. The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Stock subject to the RSU Award. The Company intends to
maintain the effectiveness of this registration statement but has no obligation
to the Participant to do so. If the registration statement ceases to be
effective, the Participant will not be able to transfer or sell shares of Stock,
which were issued to the Participant pursuant to the RSU Award at a time that
such registration statement was not effective, unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might not be available. The Participant
agrees that any resale of shares of Stock issued pursuant to the RSU Award shall
comply in all respects with the requirements of all applicable securities laws,
rules and regulations (including, without limitation, the provisions of the
Securities Act and the Securities Exchange Act of 1934, and the respective rules
and regulations promulgated thereunder) and any other law, rule or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company shall not be obligated to either issue shares of Stock
or permit the resale of any such shares if such issuance or resale would violate
any such requirements.

13. Section 162(m) Compliance. Notwithstanding anything in this Agreement to the
contrary (except Section 3) but in addition to the provisions contained in the
Plan and in this Agreement with respect to the payment of compensation intended
to comply with Section 162(m):

(a) In no event shall this RSU Award vest in whole or in part unless the
Committee has certified in writing that the Performance Goals hereunder shall
have been satisfied, and the retirement, Disability or death of the Participant
shall serve only to reduce the number of Restricted Stock Units that may be
received if and when such Performance Goals are satisfied.

(b) No adjustment that is otherwise permitted under this Agreement shall be made
to this RSU Award in whole or in part if such adjustment would prevent the RSU
Award (or any other Award, whether to the Participant or any other participant
in the Plan) from satisfying the requirements for “performance-based
compensation” of Section 162(m).

14. Other Plans and Agreements. Any gain realized by the Participant pursuant to
this Agreement shall not be taken into account as compensation in the
determination of the Participant’s benefits under any pension, savings, group
insurance, or other benefit plan maintained by the Company or a Subsidiary,
except as determined by the board of directors of such company or as expressly
provided under the terms of such other plan. The Participant acknowledges that
receipt of this Agreement or any prior agreement under the Plan shall not
entitle the Participant to any other benefits under the Plan or any plans
maintained by the Company or a Subsidiary.

15. Committee Authority. The Committee shall have complete discretion in the
exercise of its rights, powers, and duties under this Agreement and the Plan.
Any interpretation or construction of any provision of, and the determination of
any question arising under, this

 

-5-



--------------------------------------------------------------------------------

Agreement shall be made by the Committee in its sole discretion and shall be
final, conclusive, and binding. The Committee may designate any individual or
individuals to perform any of its functions hereunder.

16. Changes in Capitalization. The Restricted Stock Units under this RSU Award
shall be subject to the provisions of Section 16.H. of the Plan relating to
adjustments for changes to the Company’s capitalization. The RSU Award shall not
affect the right of the Company or any Subsidiary to reclassify, recapitalize or
otherwise change its capital or debt structure or to merge, consolidate, convey
any or all of its assets, dissolve, liquidate, windup or otherwise reorganize.

17. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to the choice of
law principles thereof.

18. Section 409A. This Agreement shall be interpreted to ensure, to the fullest
extent possible, that the payments contemplated hereby constitute short-term
deferrals as determined under Section 409A of the Code (“Section 409A”).
Accordingly, in no event shall payment be made later than the 15th day of the
third month after the end of the first calendar year in which the RSU Award is
no longer subject to a “substantial risk of forfeiture” within the meaning of
Section 409A. However, if the RSU Award is determined to be subject to
Section 409A and any payment is triggered by a separation from service, the
payment will, if the Participant is a specified employee (as determined under
Section 409A) and to the extent required by Section 409A, be delayed until the
date that is one day after the six month anniversary of such separation from
service.

19. Binding Effect. This Agreement shall inure to the benefit of, and be binding
on, the Company and its successors and assigns, and the Participant and his or
her heirs, administrators, executors, other legal representatives and permitted
assigns, whether so expressed or not.

20. No Waiver. No waiver of any provision of this Agreement will be valid unless
in writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right under this Agreement constitute
a continuing waiver of the same or a waiver of any other right hereunder.

21. Further Assurances. The Participant hereby agrees to take whatever
additional action and execute and deliver all agreements, instruments and other
documents the Company may deem necessary or advisable to carry out or effect any
of the obligations or restrictions imposed on the Participant or the RSU Award
pursuant to the express provisions of the Agreement and/or the Plan.

22. Definition of Terms. Capitalized terms used herein but not otherwise defined
in this Agreement shall have the meanings ascribed to them under the Plan.

23. Entire Agreement. This Agreement and the Plan constitute the entire
understanding and agreement between the parties hereto with regard to the
subject matter hereof, and they supersede all other negotiations, understandings
and representations (if any) made by and between such parties.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunder set his hand, all as
of this             day of             , 2012.

 

ATTEST:     PEPCO HOLDINGS, INC. By:         By:          Name:       Name:  
Title:       Title:         PARTICIPANT:      

 

      Printed Name:    

 

-7-



--------------------------------------------------------------------------------

SCHEDULE A

TERMS, CONDITIONS AND PERFORMANCE-RELATED CRITERIA